DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	In view of the arguments filed on November 19, 2021, PROSECUTION IS HEREBY REOPENED. A new rejection is set forth below.
To avoid abandonment of the application, appellant must exercise one of the following two options:
(1) file a reply under 37 CFR 1.111 (if this Office action is non-final) or a reply under 37 CFR 1.113 (if this Office action is final); or,
(2) initiate a new appeal by filing a notice of appeal under 37 CFR 41.31 followed by an appeal brief under 37 CFR 41.37. The previously paid notice of appeal fee and appeal brief fee can be applied to the new appeal. If, however, the appeal fees set forth in 37 CFR 41.20 have been increased since they were previously paid, then appellant must pay the difference between the increased fees and the amount previously paid.
A Supervisory Patent Examiner (SPE) has approved of reopening prosecution by signing below:
/ALISSA J TOMPKINS/           Supervisory Patent Examiner, Art Unit 3732                                                                                                                                                                                             

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Limpisvasti et al. (US 2017/0160058) (hereinafter “Limpisvasti”).
Regarding Claim 1, Limpisvasti discloses of a chest protector (12) comprising:
a flexible panel (14, note made of “cotton or polyester or blends thereof” or “polyester, with an elastic fit”, [0010]) configured to generally conform to a user’s chest and abdominal regions (see Figures 1-2, [0011]);
 one or more retention elements (via each 16) connected to the flexible panel (14) and positioned to hold the chest protector on the user (see Figures 1-2, [011]); and
 one or more high-friction elements (50, 52 & 56, see Figure 1) positioned on an anterior outer surface of the flexible panel (14, see Figure 1, [0017]), the one or more high-friction elements (50, 52 & 56, see Figure 1) configured to reduce angular momentum of a ball impacting at least one of the one or more high-friction elements, (Figure 1, [0017]-[0018]), (Figures 1-2, [0010]-[0011], [0017]-[0019]).  Please note that the limitations of “configured to generally conform to a user’s chest and abdominal regions”, “positioned to hold the chest protector on the user”, and “configured to reduce angular momentum of a ball impacting at least one of the one or more high-friction elements” are functional and do not positively recite a structural limitation, but instead requires an ability to so perform and/or function. It is noted that the structure(s) of Limpisvasti are capable of performing the claimed functions.  Further, applicant notes that the mere existence of “one or more high-friction elements” (see applicant’s specification, [0029]) on the chest protector performs the functionality to reduce or reverse rotation of the ball upon impact thereof.
Regarding Claims 2-4, Limpisvasti discloses the invention as claimed above.  Further Limpisvasiti discloses:
(claim 2), wherein the flexible panel (14) comprises a plurality of padded sections (via each 30 & 46 on 22 & 40, respectively, see Figure 1, [0012]-[0015]);
(claim 3), wherein the one or more high-friction elements (50, 52 & 56, see Figure 1) comprise a plurality of high-friction elements (50, 52 & 56, see Figure 1) distributed among two or more of the plurality of padded sections (via each 46 on each 40, respectively, see Figure 1 in which each 46 overlaps “being amongst/distributed among” two different sections of 56);
(claim 4), wherein the one or more high-friction elements (50, 52 & 56, see Figure 1) are positioned to coextend with one or more of the plurality of padded sections (via each 46 on each 40, respectively, see Figure 1 in which each 46 overlaps “to coextend” on two different sections of 56) positioned to cover a user’s abdominal region (via Figure 1).

Claim(s) 1, 5-6, and 8-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Johnston (CA 2878388 A1).
Regarding Claim 1, Johnston discloses of a chest protector (10 of 1, see Figure 3) comprising:
a flexible panel (note torso portion via 10 of 1, note that the outerwear (1) is disclosed as nylon knit-all knits have a degree of flexibility, [0031]) configured to generally conform to a user’s chest and abdominal regions (see Figure 3);
one or more retention elements (via each arm sleeve, note each right and left arm sleeves via Figure 3 of 10) connected to the flexible panel (note torso portion via 10 of 1) and positioned to hold the chest protector on the user (see Figure 3); and
one or more high-friction elements (via 3, [0033]-[0035], [0041]) positioned on an anterior outer surface of the flexible panel (note torso portion via 10 of 1, see Figure 3), the one or more high-friction elements (via 3, [0033]-[0035], [0041]) configured to reduce angular momentum of a ball impacting at least one of the one or more high-friction elements (via 3, [0033]-[0035], [0041]), (Figure 3, [0031], [0033]-[0035], [0041]).  Please note that the limitations of “configured to generally conform to a user’s chest and abdominal regions”, “positioned to hold the chest protector on the user”, and “configured to reduce angular momentum of a ball impacting at least one of the one or more high-friction elements” are functional and do not positively recite a structural limitation, but instead requires an ability to so perform and/or function. It is noted that the structure(s) of Johnston are capable of performing the claimed functions.  Further, applicant notes that the mere existence of “one or more high-friction elements” (see applicant’s specification, [0029]) on the chest protector performs the functionality to reduce or reverse rotation of the ball upon impact thereof.
Regarding Claims 5-6 and 8-9, Johnston discloses the invention as claimed above.  Further Johnston discloses:
	(claim 5), wherein the one or more high-friction elements (via 3, [0033]-[0035], [0041]) comprise a plurality of dots of tacky material (via 4 of 3, [0038]-[0039], [0041]);
	(claim 6), wherein the tacky material comprises silicone, [0039];
	(claim 8), wherein one or more dots (via 4) positioned closer to a first end of the chest protector have first overall widths (see Figure 3, note diagram below), and one or more dots positioned closer to a second end of the chest protector opposite the first end of the chest protector have second overall widths that are greater than the first overall widths, (see Figure 3, note diagram below),

    PNG
    media_image1.png
    658
    693
    media_image1.png
    Greyscale


	(claim 9), wherein the second end of the chest protector is positioned below the first end of the chest protector when the chest protector is worn by a user, (see Figure 3 & note diagram above).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Johnston (CA 2878388 A1) as applied in claim 5 above, and further in view of Patterson (USPN 7,346,935).
	Regarding Claim 7, Johnston discloses the invention as substantially claimed above. However, Johnston does not disclose wherein the plurality of dots comprises dots having overall widths between 2.3 millimeters and 4.5 millimeters.
	Patterson teaches of high friction of material (via 37) being adhered to dots on
clothing wherein the plurality of dots comprises dots having overall widths between 2.3
millimeters and 4.5 millimeters (Col. 3, lines 61-63, note that 1/8” of an inch equals 3.175 mm), (Col. 3, lines 13-66).
	Therefore, it would have been obvious to one of ordinary skill in the art before the
effective filing date of the claimed invention to provide the plurality of dots of Johnston
wherein the plurality of dots comprises dots having overall widths between 2.3 millimeters and 4.5 millimeters as taught by Patterson so that bulk is not added to the apparel garment while adding slip resistance.

Claims 10-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Johnston (CA 2878388 A1) in view of Regan (USPN 6,038,701).
	Regarding Claim 10, Johnston discloses of a chest protector (10 of 1, see Figure 3) comprising:
	an anterior surface (front surface of 10, e.g. surface in which the letter “A” of 3 is placed on, see Figure 3) positioned to face away from a user when the user dons the chest protector (see Figure 3);
	a posterior surface (back surface of 10, see Figure 3) positioned opposite the anterior surface (see Figure 3); and 
	one or more high-friction elements (via 3, [0033]-[0035], [0041]) positioned on the anterior surface (front surface of 10, see Figure 3), the one or more high-friction elements (via 3, [0033]-[0035], [0041]) coextending with at least part of an abdominal region (see “3” on the letter “A” an strips of each 11) of the chest protector (10 of 1, see Figure 3), (Figure 3, [0031], [0033]-[0035], [0041]).  
	Johnston does not disclose wherein a cushion material positioned between the anterior surface and the posterior surface.  
	Regan teaches of a chest protector (10) wherein a cushion material (note elasticized device that extends around 30, (Col. 3, lines 14-21)) positioned between an anterior surface (via front side of 10) and a posterior surface (via back side of 10), (Figures 1-2, Col. 2, lines 57-67, Col. 3, lines 1-22).  
	Therefore, it would have been obvious to one of ordinary skill in the art to provide the chest protector of Johnston wherein a cushion material positioned between the anterior surface and the posterior surface as taught by Regan in order to provide protection to a wrist of the hockey player.
Regarding Claims 11-15, Johnston discloses the invention as claimed above.  Further Johnston discloses:
	(claim 11), wherein the one or more high-friction elements (via 3, [0033]-[0035], [0041]) coextend with at least part of a chest or shoulder region of the chest protector (see chest area of 10, e.g. via the area of “12” as shown in Figure 3);

	(claim 12), wherein the one or more high-friction elements (via 3, [0033]-[0035], [0041]) comprise a plurality of elements of tacky material (via 4 of 3, [0038]-[0039], [0041]);
	(claim 13), wherein the tacky material comprises silicone [0039];
	(claim 14), wherein the one or more high-friction elements (via 3, [0033]-[0035], [0041]) comprises a plurality of high-friction elements (via 4), and wherein, when a user dons the chest protector (10 of 1, see Figure 3), one or more of the high-friction elements (via 3, [0033]-[0035], [0041]) positioned closer to a lower end of the chest protector (see Figure 3, note diagram above) than an upper end of the chest protector are larger than one or more of the high-friction elements positioned closer to the upper end than the lower end (see Figure 3, note diagram above);
	(claim 15), wherein the one or more high-friction elements (via 3, [0033]-[0035], [0041]) comprises a pattern of high-friction elements (via the pattern of “4” on 12, see Figure 3), the pattern comprising two elongated upper pattern portions (see diagram above, see Figure 3) extending from a lower pattern portion (see diagram above, see Figure 3).

	Regarding Claim 16, Johnston discloses of a chest protector (10 of 1, see Figure 3) comprising:
	an anterior surface (front surface of 10, e.g. surface in which the letter “A” of 3 is placed on, see Figure 3) positioned to face away from a user when the user dons the chest protector (see Figure 3);
	a posterior surface (back surface of 10, see Figure 3) positioned opposite the anterior surface (see Figure 3);
means for changing rotation of a ball upon impact of the ball (via 3, [0033]-[0035], [0041]) against the anterior surface (front surface of 10, e.g. surface in which the letter “A” of 3 is placed on, see Figure 3), (Figure 3, [0031], [0033]-[0035], [0041]).  Further, applicant notes that the mere existence of “one or more high-friction elements” (see applicant’s specification, [0029]) provides the means on the chest protector to reduce or reverse rotation of the ball upon impact thereof.
	Johnston does not disclose wherein a cushion material positioned between the anterior surface and the posterior surface.  
	Regan teaches of a chest protector (10) wherein a cushion material (note elasticized device that extends around 30, (Col. 3, lines 14-21)) positioned between an anterior surface (via front side of 10) and a posterior surface (via back side of 10), (Figures 1-2, Col. 2, lines 57-67, Col. 3, lines 1-22).  
	Therefore, it would have been obvious to one of ordinary skill in the art to provide the chest protector of Johnston wherein a cushion material positioned between the anterior surface and the posterior surface as taught by Regan in order to provide protection to a wrist of the hockey player.
Regarding Claims 17-20, Johnston discloses the invention as claimed above.  Further Johnston discloses:
	(claim 17), wherein the means for changing rotation of a ball (via 3, [0033]-[0035], [0041]) comprises a means for reducing or reversing a rotation rate of the ball (via 4 of 3, [0038]-[0039], [0041]);
	(claim 18), wherein the means for changing rotation of a ball (via 3, [0033]-[0035], [0041]) comprises a plurality of elements of tacky material (via 4 of 3, [0038]-[0039], [0041]) positioned on the anterior surface (see Figure 3),
	(claim 19), wherein the tacky material comprises silicone, [0039];
	(claim 20), wherein the means for changing rotation of a ball (via 3, [0033]-[0035], [0041]) comprises a first plurality of dots of tacky material (via 4) positioned closer to a lower portion of the chest protector than to an upper portion of the chest protector (see Figure 3, note diagram above), and a second plurality of dots of tacky material (via 4) positioned closer to the upper portion than to the lower portion (see Figure 3, note diagram above), wherein the first plurality of dots includes dots that are larger than dots in the second plurality of dots (see Figure 3, note diagram above).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIEANNA SZAFRAN whose telephone number is (571)270-7627. The examiner can normally be reached Monday-Friday, 9-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alissa Tompkins can be reached on 571-272-3425. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIEANNA SZAFRAN/Examiner, Art Unit 3732                                                                                                                                                                                                        
/ALISSA J TOMPKINS/Supervisory Patent Examiner, Art Unit 3732